DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of the heating element as a “heated cable system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
Claim 15 calls for “a heating element is further included to heat the area around a top of the tub portion”. The claims later specify that the heating element can be a heated air system or a heated cable system. However it is unclear what would be considered an “area around a top of the tub portion”. The specification does not describe how the “heated cable system” functions and the system is not depicted in the figures making it unclear what area it would heat or how it would heat said area. The heated air system is described in the specification as being configured to “dispense warm air onto the user to keep them warm” (Para. 0035).
	For the purpose of examination the claim language will be interpreted to require a heating element configured to warm a user in the tub portion. 

Claim 20 calls for “wherein the heating element is a heated cable system” however this system is not depicted in the figures and the specification does not contain a description of what Applicant considers a “heated cable system”. 
	For the purpose of examination the claim will be interpreted to require the heating element to utilize resistive elements (“cables”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,798,229 (McQuown).
	Regarding claim 1, McQuown discloses a portable bathing tub, the tub comprising:
	a frame (12) with a housing (14) placed therearound;
	wherein the frame has a plurality of casters (13) located on a bottom thereof;
	wherein the housing has a plurality of sidewalls and a top portion (Figs. 1, 3);
	wherein the top portion is configured to have a tub portion (17) therein.
	
	Regarding claim 2, McQuown further discloses the inclusion of a grey water tank (30) located within the housing, wherein the grey water tank is fluidly connected to a bathtub drain (33). 

	Regarding claim 5, McQuown further discloses the inclusion of a water heater (53);
	wherein the water heater is fluidly connected to a water intake line (41/42/43);
	a thermostat is operably connected to the water heater to set a desired water temperature (C2 L67-72).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of US 3,407,411 (Stevens).
Regarding claim 3, McQuown does not disclose the inclusion of a motor connected to at least one caster.
Stevens teaches a portable bathing tub (10) comprising a plurality of casters (11/12) and a motor (34) connected to at least one of the casters (11).
It would have been obvious to one of ordinary skill in the art to connect a motor to at least one of the casters, as taught by Stevens, to reduce the manual effort required to move the assembly between use locations.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of US 2016/0074265 (Lyon).

Lyon teaches a portable structure (10) for transporting and/or supporting people. The structure is supported and moved by a plurality of casters (630/640). Lyon further teaches the inclusion of a plurality of ‘foot trucks’ (674) which are adjacent at least two of the casters and expand and retract to raise and lower the portable structure (Para. 0050).
It would have been obvious to one of ordinary skill in the art to provide foot trucks adjacent the casters, as taught by Lyon, to stabilize the structure during use by preventing the possibility of the casters/wheels moving or sliding.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of US 4,055,863 (Duval).
	Regarding claim 6, McQuown discloses that a suitable spray means can be attached to the water outlet (51) which is fluidly coupled to a water intake line (42/43/44) to provide a shower (C2 L65-66) but does not disclose specifics of the showerhead such as if it is retractable. 
	Duval teaches a portable bathing assembly (1) comprising a retractable showerhead (42/43/44).
	It would have been obvious to one of ordinary skill in the art to utilize a retractable showerhead, as taught by Duval, so that when not in use the showerhead can be stored in a compact manner.


	Duval teaches a portable bathing assembly (1) comprising a retractable water supply hose (112) configured to connect to a water supply bringing water to the bathing tub (C2 L31-33).
	It would have been obvious to one of ordinary skill in the art to provide a retractable water supply hose, as taught by McQuown, to ensure the portable bathing tub will have a way of connecting to a water source which takes up minimal space while not in use.

Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of US 5,054,136 (Inagaki).
	Regarding claim 8, McQuown discloses a portable bathing tub, the tub comprising:
	a frame (12) with a housing (14) placed therearound;
	the frame has a plurality of casters (13) located on a bottom thereof;
	the housing has a plurality of sidewalls and a top portion (Figs. 1, 3);
	the top portion is configured to have a tub portion (17) therein.
	However McQuown does not disclose the inclusion of a sink portion adjacent the tub portion.
	Inagaki teaches a portable bathing tub (2) having a tub portion (Fig. 6) and a sink portion (32) formed adjacent each other.
	It would have been obvious to one of ordinary skill in the art to provide a sink portion adjacent the tub portion, as taught by Inagaki, to permit dedicated washing of hair or to facilitate washing of a caretakers hands.
	


	Regarding claim 12, McQuown further states the inclusion of a water heater (53);
	wherein the water heater is fluidly connected to a water intake line (41/42/43);
	a thermostat is operably connected to the water heater to set a desired water temperature (C2 L67-72).

	Regarding claim 14, the adjacent sink as taught by Inagaki comprises a horseshoe cut away (31) in the side adjacent to the tub for a user to place their head neck area therein.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of Inagaki as applied to claim 8 above, and further in view of Stevens.
Regarding claim 10, McQuown does not state the inclusion of a motor connected to at least one caster.
Stevens teaches a portable bathing tub (10) comprising a plurality of casters (11/12) and a motor (34) connected to at least one of the casters (11).
It would have been obvious to one of ordinary skill in the art to connect a motor to at least one of the casters, as taught by Stevens, to reduce the manual effort required to move the assembly between use locations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of Inagaki as applied to claim 8 above, and further in view of Lyon.
Regarding claim 11, McQuown discloses that the bathing tub is portable/mobile through the use of casters but does not disclose the inclusion of floor trucks located adjacent at least two of the casters.
Lyon teaches a portable structure (10) for transporting and/or supporting people. The structure is supported and moved by a plurality of casters (630/640). Lyon further teaches the inclusion of a plurality of ‘foot trucks’ (674) which are adjacent at least two of the casters and expand and retract to raise and lower the portable structure (Para. 0050).
It would have been obvious to one of ordinary skill in the art to provide foot trucks adjacent the casters, as taught by Lyon, to stabilize the structure during use by preventing the possibility of the casters/wheels moving or sliding.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of Inagaki as applied to claim 8 above, and further in view of Duval.
	Regarding claim 13, McQuown discloses that a suitable spray means can be attached to the water outlet (51) which is fluidly coupled to a water intake line (42/43/44) to provide a shower (C2 L65-66) but does not disclose specifics of the showerhead such as if it is retractable. 
	Duval teaches a portable bathing assembly (1) comprising a retractable showerhead (42/43/44).
	It would have been obvious to one of ordinary skill in the art to utilize a retractable showerhead, as taught by Duval, so that when not in use the showerhead can be stored in a compact manner.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of US 4,821,348 (Pauna).
	Regarding claims 15 and 19, McQuown discloses a portable bathing tub, the tub comprising:
	a frame (12) with a housing (14) placed therearound;
	the frame has a plurality of casters (13) located on a bottom thereof;
	the housing has a plurality of sidewalls and a top portion (Figs. 1, 3);
	the top portion is configured to have a tub portion (17) therein.
	However McQuown does not disclose the inclusion of a heating element to heat the area around a top of the tub portion.
	Pauna teaches a portable bathing tub (10) comprising a heating element (134) which is part of a heated air system to heat the area round a top of the tub portion (C4 L2-5).  
	It would have been obvious to one of ordinary skill in the art to provide a heating element to heat the area around a top of the tub portion, as taught by Pauna, to help dry a user after bathing and to keep the warm and comfortable throughout the bathing process. 

	Regarding claim 16, McQuown further states the inclusion of a grey water tank (30) located within the housing, wherein the grey water tank is fluidly connected to a bathtub drain (33). 

	Regarding claim 17, McQuown further states the inclusion of a water heater (53);
	wherein the water heater is fluidly connected to a water intake line (41/42/43);
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of Pauna as applied to claim 15 above, and further in view of Duval.
	Regarding claim 18, McQuown discloses that a suitable spray means can be attached to the water outlet (51) which is fluidly coupled to a water intake line (41/42/43) to provide a shower (C2 L65-66) but does not disclose specifics of the showerhead such as if it is retractable. 
	Duval teaches a portable bathing assembly (1) comprising a retractable showerhead (42/43/44).
	It would have been obvious to one of ordinary skill in the art to utilize a retractable showerhead, as taught by Duval, so that when not in use the showerhead can be stored in a compact manner.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McQuown in view of US 9,326,326 (Brunelle).
	Regarding claims 15 and 20, McQuown discloses a portable bathing tub, the tub comprising:
	a frame (12) with a housing (14) placed therearound;
	the frame has a plurality of casters (13) located on a bottom thereof;
	the housing has a plurality of sidewalls and a top portion (Figs. 1, 3);
	the top portion is configured to have a tub portion (17) therein.

	Brunelle teaches a bathing tub (10) comprising a heating element (15/16) which is a ‘heated cable system’ (utilizes resistive wires) which heats an area around a top of the tub.  
	It would have been obvious to one of ordinary skill in the art to provide a heating element to heat the area around a top of the tub portion, as taught by Brunelle, to help dry a user after bathing and to keep the warm and comfortable throughout the bathing process. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0265480 (Boggs) is a portable user support frame mounted on casters, the device further comprising floor truck adjacent the casters which extend or retract to lift or lower the wheels from the ground.
US 3,575,712 (Pembrok) is a portable washing unit comprising a plurality of basins.
US 3,778,848 (Lyytinen) teaches the significant subject matter of a portable bathing tub apparatus comprising a frame moveable on casters, a tub and a grey water tank.
US 7,140,054 (Charles) teaches the significant subject matter of a portable bathing apparatus comprising a frame moveable on casters, a heated air generator and a grey water tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754